DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No.11,166,200. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1 of the current application matches directly to every element of Claim 1 of Patent No. 11,166,200.  
3.	In addition, specifically Independent Claims 1 & 11, is/are rejected on the ground of nonstatutory double patenting as being rejected over claim(s) 1-2, 5, 7-11, 14, 16-18 of Patent No. 11,166,200 in view of Tomkins et al. (US 2018/0131580) and further in view of Zhang et al. (US 2018/0227243).  The claims are not patentable distinct from each other because it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teachings of Tomkins-Zhang and apply them on the teachings of Application No. 11,166,200 to create system and methods for adaptive OTT content optimization that includes QoE inputs, in addition to virtual wireless network management. 
4.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of Patent No. 11/166,200
Instant Application 17/493,203
Patent No. 11/166,200
1.     A method of providing user-controlled Quality of Experience (QoE) in a network of resources, comprising: 

1.     A method of providing user-controlled Quality of Experience (QoE) in a network of resources, comprising: 
providing a user interface on a user device that integrates and allows user selection of QoE for a Software Defined Network Function Virtualization (SDN-NFV) network and user selection of QoE for an over the top (OTT) service network; 
providing a user interface on a user device that integrates and allows user selection of QoE for a Software Defined Network Function Virtualization (SDN-NFV) network and user selection of QoE for an over the top (OTT) service network; 
receiving a QoE user selection originating from the user interface, over the network; and 
receiving a QoE user selection originating from the user interface, over the network; and 
implementing on the network of resources a configuration to effectuate the QoE user selection, wherein implementing comprises coordinated orchestration of one or more virtual machine resources.
implementing on the network of resources a configuration to effectuate the QoE user selection, wherein implementing comprises coordinated orchestration of one or more virtual machine resources.
2.     The method of claim 1, wherein providing the user interface comprises providing a QoE control knob with respective QoE options.  

2.     The method of claim 1, wherein providing the user interface comprises providing a QoE control knob on a display of the user device with both SDN-NFV network QoE options and OTT service network QoE options.
3.     The method of claim 1, further comprising providing a real-time estimate of the QoE to the user for one of the SDN-NFV network and the OTT service network by analyzing data traffic for information relating to QoE.  


4.     The method of claim 1, wherein the implementing of the network configuration comprises communicating the QoE user selection to a network service control module to control a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to provide the QoE user selection for implementation by an SDN-NFV network manager.

5.     The method of claim 1, wherein implementing comprises communicating the QoE user selection to a network service control module to control a corresponding virtual Page 2 of 7 4828-7844-2452.1DOCKET NO.: 2016-1796CON/101900002340PATENT Application No.: 16/860,961Office Action Dated: December 10, 2020machine configuration to allocate resources needed to provide QoE associated with the QoE user selection for implementation by a network manager.
5.     The method of claim 4, further comprising determining from the QoE user selection and the OTT service network what required Virtual Network Functions (VNFs) and Page 2 of 6 4814-1115-6479.2DOCKET NO.: 2018-1796Con1/101900002451PATENT Application No.: 17/493,203 Preliminary Amendment - First Action Not Yet Received VNF chains are needed to implement the one of the SDN-NFV network and the OTT service network.  


6.     The method of claim 5, further comprising grouping a set of orchestration apps in a service chain and providing cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency.  

7.     The method of claim 6, further comprising grouping a set of orchestration apps in a service chain and providing cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency.
7.     The method of claim 5, further comprising determining from the QoE user selection what service chains of VNFs in data centers are needed and selecting the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user.  

8.     The method of claim 6, further comprising determining from the QoE user selection what service chains of VNFs in data centers are needed and selecting the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user device.
8.     The method of claim 6, further comprising enabling orchestrator apps from the SDN-NFV network and the OTT service network to share resources for allocation to provide the QoE user selection.  

9.     The method of claim 8, further comprising enabling orchestrator applications from the SDN-NFV network and the OTT service network to share resources for allocation to implement the QoE selection.
9.     The method of claim 1, further comprising obtaining network service parameters controlled by the user, wherein the network service parameters comprises security, latency, high-definition versus standard definition voice, audio and video, audio/video equalization, or method of payment for services being accessed.  

10.     The method of claim 1, wherein network service parameters are controlled by the QoE selection and they include security, latency, high-definition versus standard definition voice, audio and video, audio/video equalization, and method of payment for services being accessed.
10.     The method of claim 1, wherein the implementing of the network configuration comprises communicating the-selection of the OTT service network to a network service control module to control a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to provide the QoE associated with the selection for implementation by an OTT network manager.


11.     An apparatus comprising: 
11.     A system for providing user-controlled Quality of Experience (QoE) in a network of resources, comprising: 
a processor; and Page 3 of 6 4814-1115-6479.2DOCKET NO.: 2018-1796Con1/101900002451PATENT Application No.: 17/493,203 Preliminary Amendment - First Action Not Yet Received


memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 

providing a user interface on a user device that integrates and allows user selection of QoE for a Software Defined Network Function Virtualization (SDN-NFV) network and user selection of QoE for an over the top (OTT) service network; 
a user interface on a user device that integrates and allows a user selection of QoE for both a Software Defined Network Function Virtualization (SDN-NFV) network and a an over the top (OTT) service network, 
receiving a QoE user selection originating from the user interface, over the network; and 
wherein a first user selection causes Page 3 of 7 4828-7844-2452.1DOCKET NO.: 2016-1796CON/101900002340PATENT Application No.: 16/860,961 Office Action Dated: December 10, 2020 
implementing on the network of resources a configuration to effectuate the QoE user selection, wherein implementing comprises coordinated orchestration of one or more virtual machine resources.
implementation of a first QoE associated with an SDN-NFV network and a second user selection causes implementation of a second QoE associated with the OTT service network; and 

at least one control module that implements a network configuration that corresponds to the user selection received, from the user interface, through coordinated orchestration of one or more virtual machine resources of the SDN NFV network and the OTT service network.
12.     The apparatus of claim 11, wherein providing the user interface comprises providing a QoE control knob with respective QoE options.

13.     The apparatus of claim 11, the operations further comprising providing a real-time estimate of the QoE to the user for one of the SDN-NFV network and the OTT service network by analyzing data traffic for information relating to QoE.

14.     The apparatus of claim 11, wherein the implementing of the network configuration comprises communicating the QoE user selection to a network service control module to control a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to provide the QoE user selection for implementation by an SDN-NFV network manager.  

14.     The system of claim 11, further comprising a network manager, wherein the at least one control module communicates the user selection to a network service control module that controls a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to implement the user selection by the network manager.  

15.     The apparatus of claim 14, the operations further comprising determining from the QoE user selection and the OTT service network what required Virtual Network Functions (VNFs) and VNF chains are needed to implement the one of the SDN-NFV network and the OTT service network.  

at least one control module that implements a network configuration that corresponds to one of the first QoE option and the second QoE option through coordinated orchestration of one or more virtual machine resources of the SDN NFV network and the OTT service network.
16.     The apparatus of claim 15, the operations further comprising grouping a set of orchestration apps in a service chain and providing cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency.  

16.     The system of claim 15, further comprising a set of orchestration applications grouped in a service chain so as to provide cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency.
17.     The apparatus of claim 15, the operations further comprising determining from the QoE user selection what service chains of VNFs in data centers are needed and selecting the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user.  
17.     The system of claim 16, wherein the at least one service control module determines from the user selection what service chains of VNFs in data centers are needed and selects the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user device.
18.     The apparatus of claim 16, f the operations further comprising enabling orchestrator apps from the SDN-NFV network and the OTT provider network to share resources for allocation to provide the QoE user selection.  

18.     The system of claim 17, further comprising orchestrator apps from the SDN- NFV network and the OTT service network that enable sharing of resources for allocation in accordance with the user selection.
19.     The apparatus of claim 11, the operations further comprising obtaining network service parameters controlled by the user, wherein the network service parameters comprises security, latency, high-definition versus standard definition voice, audio and video, audio/video equalization, or method of payment for services being accessed.  


20.     The apparatus of claim 11, wherein the implementing of the network configuration comprises communicating the-selection of the OTT service network to a network service control module to control a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to provide the QoE associated with the selection for implementation by an OTT network manager.

14.     The system of claim 11, further comprising a network manager, wherein the at least one control module communicates the user selection to a network service control module that controls a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to implement the user selection by the network manager.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 11, 14 is/are rejected under 35. U.S.C. 103 as being unpatentable over Tomkins et al. (US 2018/0131580 A1) and further in view of Zhang et al. (US 2018/0227243 A1). 
Re Claim 1 & 11, Tomkins teaches a method of providing user-controlled Quality of Experience (QoE) in a network of resources, comprising: 
providing a user interface on a user device that integrates and allows user selection of QoE for a Software Defined Network Function Virtualization (SDN-NFV) network and user selection of QoE for an over the top (OTT) service network; (Tomkins; FIG. 1-2; ¶ [0018]- [0021], [0030], [0058]; The embodiment(s) include OTT capabilities, an SDN NFV network, with a plurality of functions that includes system and user’s software interface, that includes OTT and QoE.)
receiving a QoE user selection originating from the user interface, over the network; and (Tomkins; FIG. 1-2; ¶ [0025]- [0031]; A user interface for selection QoE.) 
Tomkins does not explicitly suggest implementing on the network of resources a configuration to effectuate the QoE user selection, wherein implementing comprises coordinated orchestration of one or more virtual machine resources.
However, in analogous art, Zhang teaches implementing on the network of resources a configuration to effectuate the QoE user selection, wherein implementing comprises coordinated orchestration of one or more virtual machine resources. (Zhang; FIG. 1-17; ¶ [0044]- [0050]; The embodiment depict a resource orchestration framework that implements configuration changes in a virtual network, that consists of virtual machines and network function virtualization.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins in view of Zhang to implement configuration changes for the reasons of creating a system that implements resource orchestration changes in virtual network. (Zhang ¶ [0044]- [0050])

Re Claim 4 & 14, Tomkins-Zhang discloses the method of claim 1, wherein the implementing of the network configuration comprises communicating the QoE user selection to a network service control module to control a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to provide the QoE user selection for implementation by an SDN-NFV network manager. (Zhang; FIG. 1-5; ¶ [0049]- [0050], [0064], [0067]; The configuration of resources and network function of virtual machines in a network.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins in view of Zhang to implement configuration changes for the reasons of creating a system that implements resource orchestration changes in virtual network. (Zhang ¶ [0044]- [0050])

Claim(s) 2 & 12 is/are rejected under 35. U.S.C. 103 as being unpatentable over Tomkins et al. (US 2018/0131580 A1), in view of Zhang et al. (US 2018/0227243 A1) and further in view Dion et al. (US 2015/0341812 A1). 
Re Claim 2 & 12, Tomkins-Zhang discloses the method of claim 1, yet does not explicitly suggest wherein providing the user interface comprises providing a QoE control knob with respective QoE options.
However, in analogous art, Dion teaches wherein providing the user interface comprises providing a QoE control knob with respective QoE options. (Dion; FIG. 1-5; ¶ [0175], [0180], [0188]- [0193]; The user/client devices have interfaces (QoE control knob) which allows for user’s selection, changes, input and commands.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins-Zhang in view of Dion to include selectable QoE and OTT options for the reasons of providing a method of video quality monitoring and measuring the quality of experience. (Dion Abstract & ¶ [0104], [0111]- [0112], [0175])

Claim(s) 3 & 13 is/are rejected under 35. U.S.C. 103 as being unpatentable over Tomkins et al. (US 2018/0131580 A1), in view of Zhang et al. (US 2018/0227243 A1) and further in view Yamamoto et al. (US 2018/0027293 A1). 
	Re Claim 3 & 13, Tomkins-Zhang discloses the method of claim 1, does not explicitly suggest further comprising providing a real-time estimate of the QoE to the user for one of the SDN-NFV network and the OTT service network by analyzing data traffic for information relating to QoE.
However, in analogous art, Yamamoto teaches further comprising providing a real-time estimate of QoE to the user device for one of the SDN-NFV network and the OTT service network by analyzing data traffic for information relating to QoE. (Yamamoto; FIG. 1; ¶ [0080]- [0081], [0145], [0280]; The QoE & OTT services include real-time parameters associated with content delivery in the network.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins-Zhang in view of Yamamoto to include selectable QoE and OTT options for the reasons of providing a QoE optimization system with variable inputs associated with the OTT content. (Yamamoto Abstract & ¶ 0102], [0130], [0136])

Claim(s) 5 & 15 is/are rejected under 35. U.S.C. as being unpatentable over Tomkins et al. (US 2018/0131580 A1), in view of Zhang et al. (US 2018/0227243 A1) and further in view of Llorca et al. (US 2016/0105489 A1).
Re Claim 5 & 15, Tomkins-Zhang discloses the method of claim 4, yet does not explicitly suggest further comprising determining from the QoE user selection and the OTT service network what required Virtual Network Functions (VNFs) and Page 2 of 64814-1115-6479.2DOCKET NO.: 2018-1796Con1/101900002451PATENTApplication No.: 17/493,203Preliminary Amendment - First Action Not Yet ReceivedVNF chains are needed to implement the one of the SDN-NFV network and the OTT service network.  
However, in analogous art, Llorca teaches further comprising determining from the QoE user selection and the OTT service network what required Virtual Network Functions (VNFs) and Page 2 of 64814-1115-6479.2DOCKET NO.: 2018-1796Con1/101900002451PATENTApplication No.: 17/493,203Preliminary Amendment - First Action Not Yet ReceivedVNF chains are needed to implement the one of the SDN-NFV network and the OTT service network. (Llorca; FIG. 1-8; ¶ [0023], [0028], [0032], [0045]; System determines the QoE, resources and virtual functions required to operation a cloud service with the cloud environment.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins-Zhang in view of Llorca to relate service parameters with QoE for the reasons of implementing a system that provides QoE data related to virtualized network functions in an SDN. (Llorca ¶ [0023], [0028], [0031], [0051]). 

Claim(s) 6, 8, 16, 18 is/are rejected under 35. U.S.C. as being unpatentable over Tomkins et al. (US 2018/0131580 A1), in view of Zhang et al. (US 2018/0227243 A1), in view of Llorca et al. (US 2016/0105489 A1) and further in view of Palermo et al. (US 2017/0177396 A1).
Re Claim 6 & 16, Tomkins-Zhang-Llorca discloses the method of claim 5, yet does not explicitly suggest further comprising grouping a set of orchestration apps in a service chain and providing cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency.  
However, in analogous art, Palermo teaches further comprising grouping a set of orchestration apps in a service chain and providing cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins-Zhang-Llorca in view of Palermo to maximize efficiency in an NFV associated with service chain for the reasons of providing a system for accelerating efficiency in a network associated with virtual network functions. (Palermo ¶ [0018], [0021], [0051], [0055])  

Re Claim 8 & 18, Tomkins-Zhang-Llorca-Palermo discloses the method of claim 6, further comprising enabling orchestrator apps from the SDN-NFV network and the OTT service network to share resources for allocation to provide the QoE user selection. (Llorca; FIG. 1-10; ¶ [0023]- [0024], [0031]- [0032], [0051]; The pooling, allocating of resources to provide the functionality needed to ensure QoE for the user.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins-Zhang-Llorca in view of Palermo to maximize efficiency in an NFV associated with service chain for the reasons of providing a system for accelerating efficiency in a network associated with virtual network functions. (Palermo ¶ [0018], [0021], [0051], [0055])

Claim(s) 7 & 17 is/are rejected under 35. U.S.C. as being unpatentable over Tomkins et al. (US 2018/0131580 A1), in view of Zhang et al. (US 2018/0227243 A1), in view of Llorca et al. (US 2016/0105489 A1), in view of Palermo et al. (US 2017/0177396 A1) and further in view of Qiang (US 2016/0277509 A1).
Re Claim 7 & 17, Tomkins-Zhang-Llorca-Palermo discloses the method of claim 5, yet does not explicitly suggest further comprising determining from the QoE user selection what service chains of VNFs in data centers are needed and selecting the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user.  
However, in analogous art, Qiang teaches further comprising determining from the QoE user selection what service chains of VNFs in data centers are needed and selecting the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user. (Qiang; FIG. 1; ¶ [0057]- [0059], [0091]- [0093]; Service Chains, VNF and providing service to users based on the geographic proximity of users to data centers that provide the service.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins-Zhang-Llorca-Palermo in view of Qiang to selecting services chains based on location for the reasons of creating a method of selecting datacenters based on geographic location associated with virtual network functions and resources. (Qiang ¶ [0057]- [0059], [0091]- [0093])

Claim(s) 9 & 19 is/are rejected under 35. U.S.C. as being unpatentable over Tomkins et al. (US 2018/0131580 A1), in view of Zhang et al. (US 2018/0227243 A1) and further in view of Karaoguz et al. (US 2011/0302276 A1). 
Re Claim 9 & 19, Tomkins-Zhang discloses the method of claim 1, further comprising obtaining network service parameters controlled by the user, wherein the network service parameters comprises security, latency, high-definition versus standard definition voice, audio and video, audio/video equalization, or method of payment for services being accessed.
However, in analogous art, Karaoguz teaches further comprising obtaining network service parameters controlled by the user, wherein the network service parameters comprises security, latency, high-definition versus standard definition voice, audio and video, audio/video equalization, or method of payment for services being accessed. (Karaoguz; FIG. 1; ¶ [0070], [0076]- [0078], [0088]- [0089]; Embodiments contains the network parameters of latency, payment, high definition, standard definition, security, audio, and video.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins-Zhang in view of Karaoguz to include a plurality of user network service parameters for the reasons implementing a method of including a plurality of network parameters in a multimedia content delivery system such as latency, payment, high definition, standard definition, security, and audio/video. (Karaoguz ¶ [0076]- [0078], [0088]- [0089]

Claim(s) 10 & 20 is/are rejected under 35. U.S.C. 103 as being unpatentable over Tomkins et al. (US 2018/0131580 A1), in view of Zhang et al. (US 2018/0227243 A1) and further in view Ramakrishnan et al. (US 2016/0028647 A1).
Re Claim 10 & 20, Tomkins-Zhang discloses the method of claim 1, yet does not explicitly suggest wherein the implementing of the network configuration comprises communicating the-selection of the OTT service network to a network service control module to control a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to provide the QoE associated with the selection for implementation by an OTT network manager.
However, in analogous art, Ramakrishnan teaches wherein the implementing of the network configuration comprises communicating the-selection of the OTT service network to a network service control module to control a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to provide the QoE associated with the selection for implementation by an OTT network manager. (Ramakrishnan; FIG. 1; ¶ [0020]- [0022], [0032]- [0035]; The embodiment(s) discloses the allocation of network resources, by devices such as virtual machines, in a content delivery system, implemented by resource management modules. The cited embodiments are similar in concept and scope, which are compared to the stated claim limitations.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins-Zhang in view of Ramakrishnan to allocate resources for the reasons of creating a network system that allocates resources to client devise to ensure QoE parameters. (Ramakrishnan Abstract & ¶ [0020]- [0022])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443